Fourth Court of Appeals
                                      San Antonio, Texas
                                           September 3, 2015

                                          No. 04-15-00441-CR

                                 IN RE Roy Louis SMITHWICK Jr.

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

       On August 25, 2015, relator filed a motion for rehearing. The panel has considered the
motion and it is DENIED.

           It is so ORDERED on September 3, 2015.



                                                      PER CURIAM




           ATTESTED TO: ___________________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 1992CRA00041-D1, styled The State of Texas v. Roy L. Smithwick Jr.,
pending in the 49th Judicial District Court, Webb County, Texas, the Honorable Jose A. Lopez presiding.